DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10582821 in view of Smith (US20130091660). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the U.S. Patent No. 10582821 include all of the features of claim 1 of the instant application (note that U.S. Patent No. 10582821 uses different terminology for discharge cover and air exits, but includes equivalent structure (e.g. exhaust)), but is silent on a pre-filter configured to filter air discharged from the second cyclone unit and surround an extension line of the rotational axis of the rotary impeller. Smith is also concerned with a cleaner and teaches a pre-filter (Fig. 2 element 40, 0083) configured to filter air discharged from the second cyclone unit (0084) and surround an extension line of the rotational axis of the rotary impeller (Fig. 2, element 18 corresponds to the rotary impeller and element 21 corresponds to an extension line of the rotational axis of the rotary impeller). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cleaner disclosed in U.S. Patent No. 10582821 with the pre-filter taught by Smith because this would prevent debris from clogging and damaging the motor and impeller and also Smith teaches that the pre-filter helps muffle high frequency noises. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 7 of U.S. Patent No. 10561287 in view of Smith (US20130091660). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of the U.S. Patent No. 10561287 include all of the features of claim 1 of the instant application, except a pre-filter configured to filter air discharged from the second cyclone unit and surround an extension line of the rotational axis of the rotary impeller and one or more air exits that are configured to discharge air that has passed the suction motor. Smith is also concerned with a cleaner and teaches a pre-filter (Fig. 2 element 40, 0083) configured to filter air discharged from the second cyclone unit (0084) and surround an extension line of the rotational axis of the rotary impeller (Fig. 2, element 18 corresponds to the rotary impeller and element 21 corresponds to an extension line of the rotational axis of the rotary impeller). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cleaner disclosed in U.S. Patent No. 10582821 with the pre-filter taught by Smith because this would prevent debris from clogging and damaging the motor and impeller and also Smith teaches that the pre-filter helps muffle high frequency noises. Smith also teaches one or more air exits that are configured to discharge air that has passed the suction motor (Fig. 2 elements 36, 0082). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cleaner disclosed in U.S. Patent No. 10582821 with the air exits taught by Smith because the air exits prevent pressure build-up within the cleaner by allowing air to escape.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10617270 in view of Smith (US20130091660). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the U.S. Patent No. 10617270 include all of the features of claim 1 of the instant application (note that U.S. Patent No. 10617270 uses different terminology for discharge cover and air exits, but includes equivalent structure (e.g. air exhaust)).
Allowable Subject Matter
Claims 1-20 are free of art, however, claim 1 is subject to a double patenting rejection, therefore claims 2-20 are objected to as being dependent upon a rejected base claim, see double patenting above. 
Response to Arguments
Applicant’s arguments, see pages 3-4, filed 4/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection of claims 1-3 and the previous objection of claims 4-20 from rejection filed 10/26/2021 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723 

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723